EXHIBIT 10.1

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Ninth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 31, 2007, by and between COMERICA BANK, (successor
by merger to COMERICA BANK-CALIFORNIA) (“Bank”) and HIRERIGHT, INC.
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of April 18, 2002, as amended from time to time including by that certain
First Amendment to Loan and Security Agreement dated as of August 6, 2002, that
certain Second Amendment to Loan and Security Agreement dated as of December 16,
2002, that certain Third Amendment to Loan and Security Agreement dated as of
January 23, 2003, that certain Fourth Amendment to Loan and Security Agreement
dated as of February 27, 2003, that certain Fifth Amendment to Loan and Security
Agreement dated as of February 2, 2004, that certain Sixth Amendment to Loan and
Security Agreement dated as of May 31, 2004 that certain Seventh Amendment to
Loan and Security Agreement dated as of December 22, 2004 and that certain
Eighth Amendment to Loan and Security Agreement dated as of December 31, 2006
(the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             The following defined terms in Section 1.1 of the Agreement
hereby are added, amended or restated as follows:

 

“FX Sublimit” means a sublimit for FX Contracts under the Revolving Line not to
exceed Five Hundred Thousand Dollars ($500,000).

 

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with
Section 2.1(a)(iii).

 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed One Million Dollars ($1,000,000).

 

“Revolving Line” means a credit extension of up to Five Million Dollars
($5,000,000)(inclusive of any amounts outstanding under the Letter of Credit
Sublimit and the FX Sublimit).

 

“Revolving Maturity Date” means December 31, 2009.

 

2.             Section 2.1(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(a)           Revolving Advances.

 

(i)              Amount.  Subject to and upon the terms and conditions of this
Agreement (1) Borrower may request Advances in an aggregate outstanding amount
not to exceed the Revolving Line, less any amounts outstanding under the Letter
of Credit Sublimit and the FX Sublimit, and (2) amounts borrowed pursuant to
this Section 2.1(b) may be repaid and reborrowed at any time prior to the
Revolving Maturity Date, at which time all Advances under this
Section 2.1(b) shall be immediately due and payable. Borrower may prepay any
Advances without penalty or premium.

 

(ii)             Form of Request.  Whenever Borrower desires an Advance,
Borrower will notify Bank by facsimile transmission or telephone no later than
3:00 p.m. Pacific time (1:00 p.m. Pacific time for wire transfers), on the
Business Day that the Advance is to be made. Each such notification shall be
promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B hereto. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations

 

--------------------------------------------------------------------------------


 

which have become due and remain unpaid. Bank shall be entitled to rely on any
telephonic notice given by a person who Bank reasonably believes to be a
Responsible Officer or a designee thereof, and Borrower shall indemnify and hold
Bank harmless for any damages or loss suffered by Bank as a result of such
reliance. Bank will credit the amount of Advances made under this
Section 2.1(a) to Borrower’s deposit account.

 

(iii)            Letter of Credit Sublimit.  Subject to the availability under
the Revolving Line, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving Maturity
Date, Bank shall issue for the account of Borrower such Letters of Credit as
Borrower may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for the purpose of calculating availability under the Revolving Line.
Any drawn but unreimbursed amounts under any Letters of Credit shall be charged
as Advances against the Revolving Line. All Letters of Credit shall be in form
and substance acceptable to Bank in its sole discretion and shall be subject to
the terms and conditions of Bank’s form application and letter of credit
agreement. Borrower will pay any standard issuance and other fees that Bank
notifies Borrower it will charge for issuing and processing Letters of Credit.

 

(iv)            Foreign Exchange Sublimit.  Subject to and upon the terms and
conditions of this Agreement and any other agreement that Borrower may enter
into with the Bank in connection with foreign exchange transactions (“FX
Contracts”), Borrower may request Bank to enter into FX Contracts with Borrower
due not later than the Revolving Maturity Date. Borrower shall pay any standard
issuance and other fees that Bank notifies Borrower will be charged for issuing
and processing FX Contracts for Borrower. The FX Amount shall at all times be
equal to or less than the FX Sublimit. The “FX Amount” shall equal the amount
determined by multiplying (i) the aggregate amount, in United States Dollars, of
FX Contracts between Borrower and Bank remaining outstanding as of any date of
determination by (ii) the applicable Foreign Exchange Reserve Percentage as of
such date. The “Foreign Exchange Reserve Percentage” shall be a percentage as
determined by Bank, in its sole discretion from time to time. The initial
Foreign Exchange Reserve Percentage shall be ten percent (10%).

 

(v)            Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has
not secured to Bank’s satisfaction its obligations with respect to any Letters
of Credit or FX Contracts by the Revolving Maturity Date, then, effective as of
such date, the balance in any deposit accounts held by Bank and the certificates
of deposit or time deposit accounts issued by Bank in Borrower’s name (and any
interest paid thereon or proceeds thereof, including any amounts payable upon
the maturity or liquidation of such certificates or accounts), shall
automatically secure such obligations to the extent of the then continuing or
outstanding and undrawn Letters of Credit or FX Contracts. Borrower authorizes
Bank to hold such balances in pledge and to decline to honor any drafts thereon
or any requests by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the Letters of Credit or FX Contracts are
outstanding or continue.”

 

3.             Section 2.5(c) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(c)         Non-Usage Fee.  In addition to other amounts due or to become due,
Borrower shall
Bank a fee equal to one eighth of one percent (0.125%) of the difference between
the Revolving Line and the average daily balance outstanding under the Revolving
Line during the term hereof, paid quarterly in arrears, which shall be
nonrefundable.”

 

4.             Section 6.3 of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“6.3         Financial Statements, Reports, Certificates.  Borrower shall
deliver the following to
Bank: (a) as soon as available, but in any event within forty five (45) days
after the end of each fiscal quarter, a company prepared consolidated balance
sheet, income, and cash flow statement covering Borrower’s consolidated
operations during such period, prepared in accordance with GAAP, consistently
applied, in a form acceptable to Bank and certified by a Responsible Officer;
(b) as soon as available, but in any event within ninety (90) days after the end
of Borrower’s fiscal year, audited consolidated financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an
unqualified opinion on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (c) if applicable, copies
of all statements, reports and notices sent or made available generally by
Borrower to its security holders or to any holders

 

--------------------------------------------------------------------------------


 

of Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (d) promptly upon receipt of notice thereof,
a report of any legal actions pending or threatened against Borrower or any
Subsidiary that could result in damages or costs to Borrower or any Subsidiary
of Fifty Thousand Dollars ($50,000) or more; (e) such budgets, sales
projections, operating plans or other financial information as Bank may
reasonably request from time to time generally prepared by Borrower in the
ordinary course of business, including but not limited to Borrower’s annual
business plan (including operating budget) no later than January 31 of each
calendar year; and (f) within forty five (45) days of the last day of each
fiscal quarter, a report signed by Borrower, in form reasonably acceptable to
Bank, listing any applications or registrations that Borrower has made or filed
in respect of any Patents, Copyrights or Trademarks and the status of any
outstanding applications or registrations, as well as any material change in
Borrower’s intellectual property, including but not limited to any subsequent
ownership right of Borrower in or to any Trademark, Patent or Copyright not
specified in Exhibits A, B, and C of the Intellectual Property Security
Agreement delivered to Bank by Borrower in connection with this Agreement.

 

Borrower shall deliver to Bank with the quarterly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto.

 

Bank shall have a right from time to time hereafter to appraise Collateral at
Borrower’s expense, provided that such audits will be conducted no more often
than once per year unless an Event of Default has occurred and is continuing.”

 

5.               Section 6.8 of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“6.8         Liquidity Ratio.  Borrower shall at all times maintain, measured as
of the last day of each
calendar quarter, a ratio of (a) the sum of (i) Cash, plus, (ii) Net Accounts
Receivable to (b) all Indebtedness (including without limitation any Contingent
Obligations) owing from Borrower to Bank (including Letters of Credit, except to
the extent cash-secured), of at least 1.75 to 1.00.”

 

6.               Section 2(a) of the LIBOR Addendum attached hereto as Exhibit C
is hereby amended and restated in its entirety to read as follows

 

“(a)         A rate equal to one and one quarter percent (1.25%) above Bank’s
LIBOR, (the “LIBOR
Option Advance”), which LIBOR Option Advance shall be in effect during the
relevant LIBOR Period; or”

 

7.               Exhibit D to the Agreement is hereby replaced with Exhibit D
attached hereto.

 

8.               No course of dealing on the part of Bank or its officers, nor
any failure or delay in the exercise of any right by Bank, shall operate as a
waiver thereof, and any single or partial exercise of any such right shall not
preclude any later exercise of any such right. Bank’s failure at any time to
require strict performance by Borrower of any provision shall not affect any
right of Bank thereafter to demand strict compliance and performance. Any
suspension or waiver of a right must be in writing signed by an officer of Bank.

 

9.               Unless otherwise defined, all initially capitalized terms in
this Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

 

10.             Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

11.             As a condition to the effectiveness of this Amendment, Bank
shall have received, in form and
substance satisfactory to Bank, the following:

 

(a)             this Amendment, duly executed by Borrower;

 

--------------------------------------------------------------------------------


 

(b)             a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

 

(c)             a commitment fee in the amount of Six Thousand Two Hundred Fifty
Dollars ($6,250), which may be debited from any of Borrower’s accounts;

 

(d)             a signed Acknowledgement in the form attached hereto as Annex A;

 

(e)             all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and

 

(f)             such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

12.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

HIRERIGHT, INC.

 

 

 

 

 

By:

Jeffrey A. Wahba

 

 

 

 

Title:

CFO

 

 

 

 

COMERICA BANK, successor by merger to
COMERICA BANK-CALIFORNIA

 

 

 

 

 

By:

Wayne Liao

 

 

 

 

Title:

CBO

 

 

--------------------------------------------------------------------------------